LITHIUM SECONDARY BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
 
Response to Amendment
In response to communication filed on 3/30/2021:
Claim 1 has been amended; claim 2 has been cancelled. No new matter has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot based on grounds of new rejection based on amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 2018/0219258 A1), Pratt et al. (US 2016/0028114 A1) and further in view of Hallac et al. (US 2015/0221977 A1).
Regarding claims 1 and 3, Roy et al. teach a lithium secondary battery (Abstract) comprising: a cathode (Example 7; Paragraph 0117); an anode (Example 7; Paragraph 0118); a separator disposed between the cathode and anode (Example 7; Paragraph 0120); and an electrolyte (Example 7; paragraph 0119);
wherein the anode comprises a silicon-based material (Paragraph 0118 discloses 25 wt.% of a Si-C composite.). Further, Roy et al. teach the electrolyte comprises 1.0 M LiPF6 (Paragraph 0037 and 0040) and also LiDFOB (Paragraph 0038). However, Roy et al. do not teach wherein the electrolyte comprises 6 to 10 wt% of LiDFOB based on a total weight of the electrolyte.
Pratt et al. teach an electrolyte for a lithium ion battery (Abstract) wherein the electrolyte comprises 6 to 10 wt% of LiDFOB based on a total weight of the electrolyte (Paragraph 0092 discloses various metal salts such as LiDFOB to be added to an electrolyte with amounts between 5-50 wt.%).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Roy with Pratt in order to produce an electrolyte that is chemically and thermally stable and has an ionic conductivity of at least 10-5 S/cm at a desired operating temperature.
Neither Roy nor Pratt teach wherein the electrolyte is dissolved in a mixed solvent of ethylene carbonate (EC), ethyl methyl carbonate (EMC), and diethyl carbonate (DEC), in a volume ratio of 20:50:30.
Hallac et al. teach electrolyte solvents which can comprises cyclic and non-cyclic carbonates (Paragraph 0078). The cyclic carbonate comprise ethylene carbonate and the non-cyclic carbonates comprise ethyl methyl carbonate and diethyl carbonate. Further, they are in a volume ratio of 20:50:30. (Paragraph 0080 discloses with no additional solvents added, such as a linear ester solvent, both cyclic and non-cyclic carbonates are present in and amount of 5-80% volume, preferably 20-60 wt.% which is within the claimed range.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Pratt with Hallac in order to enable reduced impedance at relatively low temperatures and good capacity retention when used at elevated temperatures.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Drach et al. (US 2018/0108937 A1) and Pratt et al. (US 2016/0028114 A1) and further in view of Hallac et al. (US 2015/0221977 A1).
Regarding claims 1, 3-4, Drach et al. teach a lithium secondary battery (Abstract) comprising: a cathode (Paragraph 0062); an anode (Paragraph 0050); a separator disposed between the cathode and anode (Paragraph 0063); and an electrolyte (Paragraph 0246);
wherein the anode comprises a silicon-based material (Paragraph 0050 discloses 5-50 wt.% of Si.), wherein the electrolyte comprises 1.0M LiPF6 (Paragraph 0220). However, while Drach discloses using LiFOB in the electrolyte (Paragraph 0246), it does not disclose that the electrolyte comprises 1 to 10 wt% (or 5-10 wt%) of LiDFOB based on a total weight of the electrolyte. 
Pratt et al. teach an electrolyte for a lithium ion battery (Abstract) wherein the electrolyte comprises 6 to 10 wt% of LiDFOB based on a total weight of the electrolyte (Paragraph 0092 discloses various metal salts such as LiDFOB to be added to an electrolyte with amounts between 5-50 wt.%)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Drach with Pratt in order to produce an electrolyte that is chemically and thermally stable and has an ionic conductivity of at least 10-5 S/cm at a desired operating temperature.
Neither Drach nor Pratt teach wherein the electrolyte is dissolved in a mixed solvent of ethylene carbonate (EC), ethyl methyl carbonate (EMC), and diethyl carbonate (DEC), in a volume ratio of 20:50:30.
Hallac et al. teach electrolyte solvents which can comprises cyclic and non-cyclic carbonates (Paragraph 0078). The cyclic carbonate comprise ethylene carbonate and the non-cyclic carbonates comprise ethyl methyl carbonate and diethyl carbonate. Further, they are in a volume ratio of 20:50:30. (Paragraph 0080 discloses with no additional solvents added, such as a linear ester solvent, both cyclic and non-cyclic carbonates are present in and amount of 5-80% volume, preferably 20-60 wt.% which is within the claimed range.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Pratt with Hallac in order to enable reduced impedance at relatively low temperatures and good capacity retention when used at elevated temperatures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729